Citation Nr: 1343209	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  12-04 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for cluster headaches.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from March 1986 to October 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the Veteran's claims file is currently at the St. Louis, Missouri RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his cluster headaches warrant a compensable disability rating.  He most recently underwent a VA examination for his headaches June 2011.  In his February 2012 Substantive Appeal, the Veteran indicated that his symptoms have worsened, and he described now experiencing 180 prostrating attacks per year.  

As the Veteran has asserted a worsening of symptoms since the last examination, he should be afforded a new examination to determine the current severity of his cluster headaches.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the frequency, duration, and severity of her service-connected cluster headaches.  The claims file must be made available to and reviewed by the examiner along with any pertinent records located in electronic format.  The examiner should indicate whether the cluster headaches are "prostrating in nature."

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, including a description of the functional effects of the disability on the Veteran's daily activities and on his occupation.  A complete rationale for all opinions is required.

2.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

